                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
              _____________________________________________

UNITED STATES OF AMERICA,                     6:18-PO-5036-JCL
                                              CVB VIOLATION NO:
                          Plaintiff,          FAEC004E, FAEC004J, FAEC004K,
                                              FAEC004L, FAEC004M, FAEC004N
              vs.
                                              JUDGMENT AND SENTENCE
MITCHELL F. MAYFIELD,

                         Defendant.
               _____________________________________________

        Defendant appeared before the Court on September 6, 2018, for his

arraignment on the above-referenced violation. The Court advised Defendant of

the charges, his rights relative to those charges, and the possible penalties. He

stated he understood, and he entered a plea of guilty to the charges. The Court

accepted his plea. Therefore,

        IT IS ORDERED that Defendant is sentenced to pay a total amount of

$700.00 to be applied as set out here: FAEC004E $20 fine $30 processing fee,

FAEC004J $100 fine $30 processing fee, FAEC004K $100 fine $30 processing

fee, FAEC004L $100 fine $30 processing fee, FAEC004M $100 fine $30

processing fee, FAEC004N $100 fine $30 processing fee, which has been paid in

full.

        CVB shall enter PF as the disposition.




JUDGMENT AND SENTENCE - PAGE 1
    DATED this 5th   day of March, 2019.



                                    Jeremiah C Lynch
                                    United States Magistrate Judge




JUDGMENT AND SENTENCE - PAGE 2
